Citation Nr: 0402377	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  02-15 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 50 percent for  post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2002, a 
statement of the case was issued in September 2002, and a 
substantive appeal was received in October 2002.  The veteran 
testified at a personal hearing at the RO in December 2002.  


FINDINGS OF FACT

The veteran's PTSD is manifested by no more than occupational 
and social impairment with reduced reliability and 
productivity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
the veteran's service connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation to the 
extent possible.  The record in this case includes service 
medical records, VA medical records, reports of VA 
examinations and correspondence from the veteran.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  The veteran has been afforded an adequate VA 
examination for the disability on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.  

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to increased ratings. The discussions in the 
rating decision, statement of the case, supplemental 
statements of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in a September 2001 letter the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Court recently held that specific notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004). 

The Board notes that the veteran was provided complete VCAA 
prior to the rating decision on appeal. Accordingly, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran and that no further action is 
necessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.102, 3.159.  As such, the duty to assist and notify as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, has been satisfied with 
respect to the issues on appeal.  Accordingly, appellate 
review may proceed without prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

A March 1997 VA clinical record includes the notation that 
the veteran had a good work history, but three years prior he 
was laid off by Lockheed.  Since that time, the veteran had 
been unable to find a satisfactory job.  

A June 1997 VA clinical record indicates that the veteran 
reported he had been employed by Lockheed as fireman and 
mechanical technician for 15 years until the company lost 
their contract with NASA and the veteran was laid off along 
with 169 other employees.  Since that time, the veteran 
performed odd jobs.  

At the time of a VA examination in January 1998, the veteran 
reported that he had been employed by Lockheed for 18 years 
until he was laid off after the company lost a contract with 
NASA.  He alleged that he had numerous problems at work 
including irritability and blowing up at supervisors.  He 
reported that he was provoked because the company was trying 
to cover up mistakes.  He indicated that he was often 
threatened with being fired.  He opined that he was not fired 
due to his Union.  Since that job ended, he held various odd 
job and at that time was working as a night custodian.  He 
reported that the job was going well and he got along well 
with the teachers.  He was trying to improve his ability to 
get along better with others.  The diagnosis was PTSD.  

A March 1998 VA clinical record indicated that the veteran 
had been working for almost one year.  He tended to isolate 
himself.  

In July 1998, the veteran reported that he was employed as a 
night custodian but was injured on the job and going through 
rehabilitation.  He reported that he could hardly wait to get 
back to work.  A separate clinical record dated the same 
month indicates that the veteran injured his back and had not 
been released to return to work.  He was getting involved 
with union activities which he really enjoyed.  

At the time of an October 1999 VA examination, the veteran 
had been laid off from his job as a night custodian in May 
1999.  Since that time, the veteran remained unemployed 
except for odd jobs.  

In November 1999, it was noted that the veteran was working 
on Mondays and Tuesdays.  The assessment was PTSD and alcohol 
dependence.  

A February 2000 clinical record shows the veteran was jailed 
from December 1999 to February 2000 for driving while 
intoxicated.  

An April 2000 clinical record reveals that it appeared to the 
social worker that the veteran was having a delayed stress 
reaction to jail.  

In May 2000, it was noted that the veteran was staying busy 
at work.  In June 2000, he was working two jobs.  In July 
2000, it was noted that he was working all the time.  

At the time of a July 2000 VA examination, the veteran 
reported that he left his job as a school custodian in 
September 1999, alleging that he was having too much trouble 
coping with being around children.  He left the job based on 
a mutual decision with his employers.  At the time of the 
examination, the veteran was working part-time for a friend, 
driving a forklift several times per week.  The job was going 
well as the veteran was mostly by himself.  He also performed 
odd jobs such as ceramic tiles and laying carpet, when he can 
get the jobs.  When he was working by himself, he did well.  
He could work six or seven hours straight, when he suddenly 
had an urge to quit.  He had applied for many local jobs but 
had been unsuccessful.  The examiner noted the veteran's main 
problem was a lack of employment. The lack of employment was 
not attributed to the PTSD.  

The RO denied a rating in excess of 50 percent for the 
veteran's PTSD in an August 2000 rating decision.  In May 
2001, the veteran requested that his PTSD rating be 
reevaluated.  

A VA PTSD examination was conducted in October 2001.  The 
veteran had not been hospitalized recently, receiving all his 
outpatient care from VA.  He was not employed at the time of 
the examination.  He complained of being stressed out and 
being bothered by everything.  He reported almost nightly 
nightmares, indicating he might have one good night of sleep 
every two months.  He reported he could not work because 
people bother him.  He occasionally drank beer with some 
friends.  He reported that his marital relationship was not 
good and the degree and quality of his social relationships 
was reportedly poor.  There was no history of violence or 
suicide attempts.  

Mental status evaluation revealed no impairment of thought 
process or communication.  The veteran denied hallucinations 
and delusions.  There was no inappropriate behavior during 
the interview and eye contact was good.  He reported that he 
had suicidal and/or homicidal thoughts but no plans.  Minimal 
personal hygiene was good.  The veteran reported that is 
memory was not so good.  There were no obsessive or 
ritualistic behaviors observed.  Speech was normal.  He 
denied panic attacks.  The veteran reported feeling 
occasionally depressed or anxious.  He denied any impaired 
impulse control.  He reported nightmares and frequent 
awakenings but the examiner noted that he appeared to get a 
good amount of sleep.  The assessment from the examination 
was PTSD.  The examiner assigned a Global Assessment of 
Functioning (GAF) scale score of 63.  It was noted that the 
veteran's treatment was minimal, his improvement was none and 
his insight was poor.  

VA outpatient treatment records indicate intermittent 
treatment for PTSD.  

In November 2001, the veteran was back working at his old job 
with tile.  He indicated that the tile almost stopped after 
"9/11."  It was noted that the veteran had increased 
nightmares, poor sleep and increased anxiety.  He was 
irritable and not able to be around friends, family and co-
workers at times.  He was experiencing financial stress due 
to not many hours at work.  He had a history of holiday 
blues.   

A mental health intake note dated in February 2002 indicated 
that the veteran complained of nightmares which occurred 
twice weekly or more.  He also reported he had gotten used to 
his dreams and was doing okay.  Other noted symptoms included 
avoidance of large crowds and Viet Nam documentaries or 
shows.  He reported increased arousal to loud, repetitive 
noises and a tendency to isolate himself.  His main stressors 
at the time of the examination were a lack of employment and 
limited income.  He was living with his wife and raising a 
grandson.  He denied domestic problems.  He reported that he 
got along well with his daughters and other grandchildren.  
He was underemployed.  Mental status evaluation revealed 
fluid, spontaneous speech, regular psychomotor activity and 
good eye contact.  Mood was slightly worried due to income 
and filing for an increase in disability again.  Affect was 
mildly constricted.  There were no suicidal or homicidal 
ideations, intents or plans.  No psychotic symptoms were 
elicited or reported.  The pertinent assessment was chronic 
mild PTSD which was war related.  A GAF of 60 was assigned.  

A separate clinical record dated in February 2002 includes 
the notation that physical work was getting more difficult 
for the veteran to perform and the price was high as far as 
pain and movement.  

A March 2002 VA clinical record reveals that the veteran 
complained of being anxious at work and at home.  He took off 
a day from work because the guys at work were starting to get 
on his nerves.  The examiner noted that the veteran's 
symptoms were becoming more pronounced as his stress 
increased.  The stress was due to being unable to reach his 
potential and having a hard time with physical work.  

In May 2002, it was noted that the veteran had stopped work 
laying tile and was helping a friend drive a truck.  He felt 
better since quitting his old job and liked his current 
driving position.  Psychomotor activity was normal and the 
veteran was non-psychotic.  He was not homicidal or suicidal.  
The assessment was chronic mild PTSD.  A GAF of 55-60 was 
assigned.  

A June 2002 VA clinical record included the notation that the 
veteran would not likely make it in the job market due to age 
and disability.  A separate clinical record includes the 
notation that the veteran had not been able to attend group 
therapy due to his work.  

In October 2002, it was noted that the veteran was not 
working full time but had gone back to help a friend in the 
tile laying business.  He got along fine with his wife.  
Mental status evaluation did not reveal any abnormalities.  
The assessment was chronic mild PTSD with a GAF of 57-63.  A 
separate clinical record dated the same month indicates the 
veteran complained of difficulty holding a job since he was 
released from NASA.  He reported that once that contract was 
ended, he was not picked up by the individuals who took over 
the contact due to his nervousness and depression.  He 
reported that he had had many jobs in the last ten years and 
was not able to keep any due to his nervousness.  He reported 
that he continued to feel nervous, depressed, tearful at 
times, has nightmares of combat three to four times per week 
and had trouble sleeping.  He had recently received his third 
DWI.  The assessment was chronic PTSD with a GAF of 55.  

The most recent VA PTSD examination was conducted in February 
2003.  The veteran reported that he experienced constant 
anxiety which had been exacerbated by his wife's recent 
diagnosis of cancer.  He reported that he was always nervous 
around people.  They irritated him and he was bothered by 
little things.  He reported that he spent a lot of time 
alone.  He reported his sleep as variable but usually not 
good.  He reported nightmares two to three times per week.  
He reported he slept about six hours per night.  He did a 
little work for a friend helping with a tile business.  He 
looked for work but had been unable to find a regular full 
time job.  

Mental status evaluation revealed that the veteran was able 
to recall three out of three items without difficulty five 
minutes later.  He reported he was unable to subtract serial 
sevens.  He had trouble interpreting proverbs but some of the 
problem may have been cultural.  The diagnosis were chronic 
moderate PTSD and adjustment disorder with depression and 
anxious mood.  A GAF of 50 was assigned and the highest level 
of functioning for the past year was also noted to be 50.  

The veteran testified at a local RO hearing in December 2002 
that he was seeing a counselor once a month for PTSD.  He did 
was not seeing any doctors for the disability.  He was taking 
sleeping pills which did not really help.  He testified that 
he could not be around people for more than a little while 
and was usually by himself.  He indicated that he did not get 
along well with his family.  He indicated he was laid off 
from work because of the way he was.  He reported he had 
trouble getting along with his peers.  He did not sleep much 
at night indicating that a good night would be 4 hours.  He 
testified that he felt both suicidal and homicidal.  With 
regard to employment, the veteran indicated that he last 
worked full time six years prior.  Since that time, he did a 
little tile work that lasted two or three days and that was 
it.  He opined that his main PTSD symptoms were an inability 
to get along with people and being nervous around noises.  
The veteran reported that he frequently experienced anxiety 
like a panic attack when he was alone during the day.  The 
veteran's spouse testified that the veteran moped around and 
was not too communicative.  He seemed very sad to her.  

Criteria

Disability evaluations are determined by the application of  
the Schedule For Rating Disabilities, which assigns ratings  
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v.  
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of  
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's PTSD has been evaluated as 50 percent disabling 
pursuant to the criteria set out in 38 C.F.R. § 4.130, 
Diagnostic Code 9432.  A 50 percent disability rating is in 
order when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of  
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal  
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or  
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene;  
difficulty in adapting to stressful circumstances ( including  
work or a worklike setting); inability to establish and  
maintain effective relationships.

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate  
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of  
close relatives, own occupation, or own name.


Analysis

After review of all the evidence of record, it is concluded  
that a disability rating in excess of 50 percent for the  
veteran's PTSD is not warranted.  The relevant medical  
evidence reveals that the veteran's GAF score has been 
assessed as 45 to 60 from the period October 1999 to  
September 2001.  According to the Diagnostic and Statistical  
Manual of Mental Disorders (4th ed. 1994) (hereinafter "DSM- 
IV"), Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994) [hereinafter DSM- IV].  A 41-50 score 
indicates "serious symptoms . . . OR any serious impairment 
in social, occupational, or school functioning . . . ." A 51- 
60 score indicates "moderate symptoms . . . OR any moderate 
difficulty in social, occupational, or school functioning . .  
. ."a GAF of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect, circumstantial speech, occasional panic attacks) OR  
any moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  

Medical examinations have consistently shown the veteran to 
be oriented to person place and time; friendly; cooperative;  
with congruent affect; thought processes were logical and  
goal oriented; he did not exhibit circumstantially; flight of  
ideas or loose associations; he indicated he never been  
suicidal or homicidal; he did not experience delusions or  
hallucinations; the veteran was capable of adequate personal  
hygiene; he experience depression and depressed mood; he had  
impaired impulse control, especially anger; and the veteran  
could maintain personal relationships; no abnormal behaviors.   
In addition, the veteran had never been hospitalized for 
psychiatric treatment.  

In a VA clinical examination, the  veteran reported that he 
had 3 daughters and 7 grandchildren,  all of whom lived close 
by and had good support on a regular  basis and reported good 
support from other members of the  church as well.

Although the veteran testified in his hearings and reported  
to VA and Vet Center psychotherapists that he had a poor  
memory and had nightmares and flashbacks daily, his most  
recent VA clinical examination in December 2002, as well as  
previous VA examinations, have shown that his memory was  
grossly intact and in a September 2001 VA examination, the  
examiner noted that although the veteran checked for fires  
for security before leaving the house and might go back a  
time or two, it did not seem to be interfering with his  
activities.  

The medical evidence of record does not show most of the  
symptoms associated with the next highest (70 percent)  
rating.  That is, the psychiatric examinations did not show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships, which would warrant a 70 
percent evaluation under Diagnostic Code 9411.

It is acknowledged that the veteran's PTSD remains 
symptomatic and productive of significant impairment.  While 
the record in this case shows symptoms consistent with 
occupational and social impairment with reduced reliability 
and productivity, it does not reveal psychiatric 
symptomatology indicative of occupational and social 
impairment with deficiencies in most areas to warrant a 70 
percent evaluation.  Therefore, the veteran's claim of  
entitlement to an evaluation in excess of 50 percent for PTSD 
is denied. The evidence is not so evenly balanced that there 
is doubt as to any material issue. 38 U.S.C.A. § 5107.


ORDER


The appeal is denied.  






	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



